Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT

                                     No. 04-13-00646-CV

                        Robert Ray PEREZ and Rhonda Lee Arevalo,
                                       Appellants

                                              v.

       Arturo Zepeda ARREDONDO, CUSA KBC, LLC d/b/a Kerrville Bus Company,
                                  Appellees

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 10-07-15670-CV
                     Honorable Joaquin Villarreal III, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of appeal are taxed against Appellants Robert Ray Perez and Rhonda Lee
Arevalo.

       SIGNED December 3, 2014.


                                               _____________________________
                                               Karen Angelini, Justice